   Case 4:21-cv-00035-RSB-CLR Document 40 Filed 02/17/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 ANDREA YAMALATH RISHMAWY,

                Petitioner,                                 CIVIL ACTION NO.: 4:21-cv-35

        v.

 JAIME VERGARA; and LAUREN BROOKS,

                Respondents.


                                            ORDER

       THIS CAUSE is before the Court on Petitioner’s Amended Request for Service by the

United States Marshal, (doc. 33), which was filed on February 11, 2021. It is hereby ORDERED

that the Amended Request is GRANTED as follows:

       The United States Marshal is DIRECTED to effect service of the Verified Petition, (doc.

1); Notice of Appearance of Petitioner’s counsel, (doc. 4); Petitioner’s Request for Expedited

Consideration of Verified Petition, (doc. 5); the Certificate of Counsel for Petitioner’s Request for

Expedited Consideration, (doc. 6); Petitioner’s Request for Service by United States Marshals

Service, (doc. 7); Order For Expedited Review and Service by United States Marshal, (doc. 9);

Plaintiff’s Emergency Motion to Prevent Departure Order and for Denial of Passport Services,

(doc. 12); Order Preventing Departure and Denial of Passport Services, (doc. 13); Affidavit of

Returned Un-executed Summons, (doc. 15); Order for Case Transfer to the U.S. District Court for

the Southern District of Georgia, (doc. 19); Entry of Appearance of Petitioner’s Counsel, (doc.

22); Order Granting Pro Hac Vice Appearance for attorney Michael Manely, (doc. 27); Order

Granting Pro Hac Vice Appearance for Attorney Laura Arcaro, (doc. 28); Petitioner’s Motion for
   Case 4:21-cv-00035-RSB-CLR Document 40 Filed 02/17/21 Page 2 of 2




Hearing, (doc. 32); Petitioner’s Amended Motion for Request for Service by United States

Marshal, (doc. 33); Petitioner’s Motion for Injunctive Relief, (doc. 34); Petitioner’s Motion for

Show Cause Hearing, (doc. 35); Temporary Restraining Order, (doc. 37); Order for Initial Hearing,

(doc. 38); and a copy of this Order, on Respondents JAIME VERGARA and LAUREN

BROOKS, who are believed to be residing at 4 Blackgum Lane, Savannah, Georgia 31411.

       The United States Marshal is AUTHORIZED and DIRECTED to serve and enforce this

Court’s Order in the daytime or the nighttime in order to effectuate the provisions of the Order and

is AUTHORIZED to call upon the force of the county for such purposes if the same, in his

judgment, is needed. The United States Marshal shall serve this Order immediately and not delay

its execution.

       SO ORDERED, this 17th day of February, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
